Exhibit 10.1



AMERICAN RAILCAR INDUSTRIES, INC.
Management Incentive Plan for Fiscal Year 2015


I.PURPOSE
The American Railcar Industries, Inc. Management Incentive Plan (the “Plan”) has
been established for Fiscal Year 2015 for those Participants defined under
Section III below.


The purpose of this Plan is to provide additional compensation to Participants
for their contribution to the achievement of the objectives of the Company,
encouraging and stimulating superior performance by such individuals, and
assisting in attracting and retaining highly qualified key employees.
II.    DEFINITIONS
A.    Base Salary equals the base annual salary for each Participant, effective
as of January 1, 2015. If a Participant’s Base Salary changes during the year,
the Base Salary used to calculate the Bonus under this Plan will be prorated for
the portion of the year each Base Salary was in effect based on a 12-month year.
For the avoidance of doubt, Base Salary shall be determined before reductions
for contributions (if any) under Code Section 401(k), and shall not include,
without limitation and to the extent applicable, (i) any Financial Award under
the Plan; (ii) variable compensation such as incentive awards, commissions or
spot bonuses, if any; (iii) imputed income from such programs as life insurance,
auto allowance, or non-recurring earnings such as moving or relocation expenses,
allowances or perquisites, or reimbursed business expenses; (iv) long-term
incentive compensation (including stock or stock-equivalent awards, if any); or
(v) overtime, unless required to be included in Base Salary for purposes of the
Plan in accordance with applicable law.
B.Chief Executive Officer means the Chief Executive Officer of American Railcar
Industries, Inc.


C.Chief Financial Officer means the Chief Financial Officer of American Railcar
Industries, Inc.
D.Code means the Internal Revenue Code of 1986, as amended.
E.Company means American Railcar Industries, Inc. and its subsidiaries and its
successors and assigns.
F.Compensation Committee means the Compensation Committee of the Board of
Directors of the Company.
G.Financial Awards mean the awards that Participants may earn pursuant to the
Plan.
H.Fiscal Year means the Company’s Fiscal Year beginning January 1, 2015 and
ending December 31, 2015.
I.Plan means the American Railcar Industries, Inc. Management Incentive Plan, as
from time to time amended.



--------------------------------------------------------------------------------



III.    EMPLOYEES COVERED BY THIS PLAN
Participating employees of the Company selected to participate in the Plan shall
be subject to the review and approval by the Compensation Committee (each a
“Participant”). If a Participant vacates a listed position, the employee
selected as the replacement would be eligible to participate in the Plan
pro-rata for the months in the position, subject to approval by the Chief
Executive Officer (except that, in the case of Participants who are executive
officers, subject to the approval by the Compensation Committee in its sole
discretion). Notwithstanding the foregoing, no Participant shall be eligible to
participate in the Plan unless he or she has returned to the Company an executed
Confidentiality Agreement, Non-Compete and Non-Solicitation Agreement in
connection with the Plan or any former or prior management incentive plan and
acknowledged its understanding and acceptance of the Company’s policies
consistent with the Company practices and procedures.


In order to receive a payout under the Plan, on the actual bonus payout date, a
Participant must be in good standing and not on a performance improvement plan
or in corrective action status as a result of poor performance during the Fiscal
Year.
IV.    FINANCIAL AWARD
A Participant in the Plan shall be entitled to a Financial Award computed as the
product of:


Participant’s Base Salary
X
Target Bonus Percentage
X
Financial Performance as a % of Target (on a 0% - 150% scale)
X
Individual Performance Rating (on a 0% - 150% scale)
=
Participant’s Financial Award (“Bonus”)



A.“Participant’s Base Salary” shall be the Base Salary (as defined in Section
II) of a Participant.
B.“Target Bonus Percentage” that is selected for each Participant shall be
subject to the review and approval by the Compensation Committee.
C.“Individual Performance Rating” shall be based on an individual performance
evaluation as determined in accordance with Section VI below.
D.“Financial Performance as a % of Target” shall be determined in the manner set
forth in Exhibit A based on the attainment of the “Adjusted EBITDA” target for
the Fiscal Year. The financial target shall be the attainment by the Company in
the Fiscal Year of an Adjusted EBITDA target established by the Compensation
Committee. If the Company’s Adjusted EBITDA for the Fiscal Year is less than
90.0% of such target, no Financial Awards shall be made under this Plan.
It is intended that increases and decreases in Financial Awards that result from
the application of Individual Performance Rating shall not result in an increase
in the aggregate Plan payout that would otherwise apply based on the Financial
Performance as a % of Target (as set forth on the attached Exhibit A) and
Individual Performance Rating at the 100% level (such aggregate Plan payout
being referred to as the “Maximum Bonus Pool”), and in the event that the
Financial Awards otherwise calculated in accordance with this Section IV would
exceed the Maximum Bonus Pool, each of the Financial Awards calculated on that
basis shall be reduced pro rata in order that the aggregate Financial Awards
shall not exceed the Maximum Bonus Pool.






--------------------------------------------------------------------------------



V.    FINANCIAL PERFORMANCE TARGET AND PAYOUT RANGES
The financial performance target and payout ranges used under this Plan in the
Fiscal Year have been approved by the Compensation Committee based on the annual
business plan and are set forth in Exhibit A. The payout percentage for the
performance target will be based on the level of attainment as set forth in
Exhibit A. For purposes of the Plan (including, without limitation, Exhibit A),
“Adjusted EBITDA” shall mean operating income including joint venture earnings
(or loss) and other income (or loss), adjusted to exclude stock based
compensation expense (or income), and before interest, taxes, depreciation, and
amortization.


At any time prior to the final determination of awards, the Compensation
Committee may, in its sole discretion, increase, decrease, or otherwise adjust
performance measures, targets, and payout ranges used hereunder, as a result of
extraordinary or non-recurring events, changes in applicable accounting rules or
principles, changes in the Company’s methods of accounting, changes in
applicable law, changes due to consolidations, acquisitions, or reorganizations
affecting the Company and its subsidiaries and affiliates, or other similar
changes in the Company’s business.
VI.    INDIVIDUAL PERFORMANCE RATING
A Participant’s personal goals shall be developed by the Participant’s
supervisor for the Fiscal Year. The personal goals of the Chief Executive
Officer and the other executive officers will be subject to the review and
approval by the Compensation Committee. Attainment of such goals and other
performance criteria, both quantifiable and non-quantifiable, may be used to
arrive at an overall individual performance rating from 0% to 150%. Such
criteria shall be applied consistently to Participants with similar duties
pursuant to an evaluation process to be reviewed and approved by the Company’s
Human Resources Department. Criteria that may be weighed in arriving at an
individual performance rating will be based on such personal goals and may
include, without limitation:


•
Achievement of performance targets established in Company’s annual budget

•
Development of staff

•
Successful development of new accounts/products

•
Improvement in product programs

•
Attainment of self-development objectives

•
Control or reduction of operating expenses by business unit

•
Safety record of facility or facilities

•
Quality program achievement

•
Business process improvements



The supervisor will assign a personal performance rating, from 0% to 150%,
reflecting the Participant’s performance during the Fiscal Year. The Chief
Executive Officer reserves the right, in his sole discretion, to accept the
personal performance percentage recommendation for each Participant or to modify
any personal performance percentage for any Participant to achieve such
dispersion of performance ratings as the Chief Executive Officer deems
appropriate; provided, however, that the personal performance percentage
recommendation of the Chief Executive Officer and other executive officers shall
be subject to the review and approval by the Compensation Committee in its sole
discretion.








--------------------------------------------------------------------------------



VII.    COMPUTATION AND DISBURSEMENT OF FUNDS
As soon as practicable after the close of the Fiscal Year and approval of the
Company’s annual financial statements, the Chief Financial Officer shall
calculate the applicable financial and operating performance measures under the
Plan. The Chief Financial Officer shall then calculate the proposed payout under
the Plan based upon the proposed achievement of the financial and operating
performance measures and the achievement of the Participants’ Individual
Performance Ratings. The proposed payout shall be verified by the Chief
Executive Officer and presented to the Compensation Committee for review and
final approval. Once approved, payment of the Financial Awards shall be made
within 30 days after completion of the annual audit, but not later than
September 30th of the calendar year following the fiscal year for which the
award is earned. Any determination by the Compensation Committee made under this
paragraph shall be final and binding on all parties.


Each Participant shall be liable for any and all federal, state, provincial,
local or foreign taxes, pension plan contributions, employment insurance
premiums, social insurance contributions, amounts payable to a governmental
and/or regulatory body in the Participant’s country and other levies of any kind
required by applicable laws to be deducted or withheld with respect to the
awards granted pursuant to the Plan (collectively, the “Withholding Taxes”). The
Company and its subsidiaries shall have the right to deduct and withhold all
required Withholding Taxes from any payment or other consideration deliverable
to the Participant.
VIII.    PRORATION OF FINANCIAL AWARDS
Any Participant who is not employed with the Company in a Bonus-eligible
position on or prior to October 1, 2015 shall not be eligible to receive a
Financial Award for the Fiscal Year, except as otherwise provided by the
Compensation Committee. Any Participant who is eligible for a Financial Award
but who did not serve in a Bonus-eligible position during the entire 2015 Fiscal
Year will be eligible to receive a pro-rated Bonus payment based on the amount
of time such eligible Participant was actively and continuously employed in an
eligible position during the Fiscal Year.
•
New Hires and Rehires - The Financial Award will be prorated based upon the
number of full months the Participant was employed during the Fiscal Year. For
example, a Participant initially hired on July 1st would be eligible for 50% of
the annual Financial Award. In the case of rehires, there is no credit for prior
service and the rehire date must occur prior to October 1st in order for the
Participant to be Bonus-eligible under the Plan for the Fiscal Year.

•
Leaves of Absence - Time taken during a leave of absence (including disability
leave) is not credited toward eligibility for a Financial Award; therefore,
awards will be prorated for the length of time on leave of absence. Furthermore,
payments of Financial Awards are not considered earned and payable unless and
until the Participant returns to work, with the exception of military leave. If
the leave of absence lasts nine months or more during the Fiscal Year, the
Participant will not have met the three-month eligibility required to earn a
Bonus for that Fiscal Year.

•
Promotions and Demotions - If the action results in a movement from one
Bonus-eligible position to another Bonus-eligible position (with either a higher
or lower Bonus target) a prorated Financial Award will be calculated. The
Financial Award will be calculated separately by factoring the time in each
Bonus-eligible position by the corresponding Bonus target and Base Salary during
the Participant’s tenure in each position. However, if a







--------------------------------------------------------------------------------



Participant is both promoted and later demoted during the Fiscal Year, the
Participant’s entire Bonus eligibility and Bonus target percent will be
determined by the lower grade.
•
Status Change

◦
Change in employment status - The Financial Award is not payable unless the
Participant has occupied a Bonus-eligible position for at least three months
during the Fiscal Year on a full-time basis (i.e., 40-hour or more per week),
unless specifically approved by the company’s CEO, and meets all eligibility
criteria during the last full quarter of the Fiscal Year, i.e., from October 1st
through December 31st. The Financial Award will be based upon the Base Salary
and the annual Bonus target while in the Bonus-eligible position.

◦
Bonus-eligible position to a non-Bonus eligible position - The Financial Award
will be prorated based upon the time in a Bonus-eligible position as long as the
Participant was in the position for a minimum of three months during the Fiscal
Year. A Participant must occupy a Bonus-eligible position prior to October 1st
in order to be eligible to receive a Bonus payment for the Fiscal Year. The
Financial Award will be based upon the Base Salary and the annual Bonus target
while in the Bonus-eligible position.

◦
Non-Bonus-eligible position to a Bonus-eligible position - The Financial Award
will be prorated based on the time worked, the corresponding Bonus target, and
the Base Salary in effect while in the Bonus-eligible position as long as the
Participant was in the eligible position for a minimum of three months during
the Fiscal Year. A Participant must move into the Bonus-eligible position prior
to October 1st in order to be eligible to receive a Bonus payment for the Fiscal
Year.

IX.    FORFEITURE / RECOUPMENT OF FINANCIAL AWARDS
Financial Awards are not considered earned until they are approved by the
Compensation Committee and are actually paid by the Company. Consequently, a
Participant whose employment with the Company is voluntarily or involuntarily
terminated prior to the actual Financial Award payment date will be ineligible
for payment of the Financial Award, except as otherwise provided by the
Compensation Committee in its sole and absolute discretion, in which case any
such Financial Award to the terminated employee shall be paid at the time
Financial Awards are paid to active employees pursuant to Section VII above.
If the Compensation Committee, in its sole and absolute discretion, determines
that (i) there has been misconduct or a gross dereliction of duty resulting in
either a violation of law or Company policy or procedures, that, in either case,
causes significant financial or reputational harm to the Company (or any of its
affiliates), and that a Participant committed the misconduct/ gross dereliction
of duty, or failed in his or her responsibility to manage or monitor the
applicable conduct or risk; (ii) a conduct of a Participant involves an immoral
act which is reasonably likely to impair the reputation of the Company (or any
of its affiliates); (iii) a Participant committed, or was indicted for, a felony
or any crime involving fraud or embezzlement or dishonesty or was convicted of,
or entered a plea of nolo contendere to a misdemeanor (other than a traffic
violation) punishable by imprisonment under federal, state or local law; (iv) a
Participant violated any securities or employment laws or regulations; (v) a
Participant materially breached the Confidentiality Agreement, Non-Compete and
Non-Solicitation Agreement; or (vi) a Participant embezzled and/or






--------------------------------------------------------------------------------



misappropriated any property of the Company (or any of its affiliates) or
committed any act involving fraud with respect to the Company (or any of its
affiliates), then, to the extent not prohibited by applicable law, the
Compensation Committee, in its sole and absolute discretion, may seek
reimbursement from such Participant (and such Participant shall be obligated to
repay) all or any portion of any payments made to such Participant in respect of
the Financial Award; provided, however, that the Compensation Committee may only
seek such reimbursement in respect of payments of the Financial Award made to a
Participant within the three-year period preceding the date that the
Compensation Committee makes a determination that there has been misconduct or a
gross dereliction of duty.
If the Compensation Committee determines, in its sole and absolute discretion,
that calculations underlying the performance measures and targets, including but
not limited to mistakes in the Company’s financial statements for the Fiscal
Year, were incorrect, then the Compensation Committee may, in its sole and
absolute discretion, seek to recover the amount of any payment made to
Participants that exceeded the amount that would have been paid based on the
corrected calculations; provided, however, that the Compensation Committee may
only seek to recover such amounts within the three-year period preceding the
date that the Compensation Committee makes a determination that the calculations
were incorrect.


To the extent not prohibited by applicable law, if a Participant is an officer
of the Company, or, if applicable, has otherwise been designated by the Board of
Directors as an “officer” for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended, the Board of Directors shall seek reimbursement of any
payment made to such Participant in respect of the Financial Award in the event
of a restatement of the Company’s (or any of its subsidiaries’) financial
results (occurring due to material noncompliance with any financial reporting
requirements under applicable securities laws) that reduced a previously granted
payment made to such Participant in respect of the Financial Award. In that
event, the Compensation Committee may, in its sole and absolute discretion, seek
to recover the amount of any such payment made to the Participant that exceeded
the amount that would have been paid based on the restated financial results.
If the Company subsequently determines that it is required by law to apply a
“clawback” or alternate recoupment provision to the Financial Award, under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise, then
such clawback or recoupment provision also shall apply to such Financial Award,
as if it had been included on the effective date of this Plan.
To the extent not prohibited under applicable law, the Company, in its sole and
absolute discretion, will have the right to set off (or cause to be set off) any
amounts otherwise due to a Participant from the Company in satisfaction of any
repayment obligation of such Participant hereunder, provided that any such
amounts are exempt from, or set off in a manner intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.
For the avoidance of doubt, the Company’s rights under this Section IX shall
apply to Participants, without regard to whether any such Participant is
currently providing, or previously provided, services to the Company as an
employee.
X.    ADMINISTRATION
This Plan shall be administered by the Company’s Human Resources Department,
subject to the control and supervision of the Chief Executive Officer and the
Compensation Committee. In the event of a claim or dispute brought forth by a
Participant (other than the Chief Executive Officer),






--------------------------------------------------------------------------------



the decision of the Chief Executive Officer as to the facts in the case and the
meaning and intent of any provision of the Plan, or its application, shall be
final, binding, and conclusive. In the event of a claim or dispute brought forth
by the Chief Executive Officer, the decision of the Compensation Committee as to
the facts in the case and the meaning and intent of any provision of the Plan,
or its application, shall be final, binding, and conclusive.
XI.    NO EMPLOYMENT CONTRACT; FUTURE PLANS
Participation in this Plan shall not confer upon any Participant any right to
continue in the employ of the Company nor interfere in any way with the right of
the Company to terminate any Participant’s employment at any time. The Company
is under no obligation to continue the Plan in future years. Participation in
this Plan shall also supersede and eliminate any incentive bonus plan or other
contractual bonus arrangement (including, without limitation, any sales
commission, safety incentive, personal incentives and project incentives) that
the Participant has or may have had by contract or otherwise, except as may be
expressly provided in the acceptance document that such Participant executes.
XII.    AMENDMENT OR TERMINATION
The Compensation Committee may at any time, or from time to time, in its sole
and absolute discretion, (a) amend, alter or modify the provisions of this Plan,
(b) terminate this Plan, or (c) terminate the participation of an employee or
group of employees in this Plan; provided, however, that in the event of the
termination of this Plan or a termination of participation, the Compensation
Committee, in its sole and absolute discretion, may determine that a prorated
award is payable to employees who were Participants in this Plan under such
terms and conditions as established by the Compensation Committee in its sole
and absolute discretion.
XIII.    GENERAL PROVISIONS
A.    No rights of the Participants under this Plan shall be transferable or
assignable by a Participant, either voluntarily or involuntarily by way of
encumbrance, pledge, attachment, levy or charge of any nature (except as may be
required by state or federal law).
B.    Nothing in the Plan shall require the Company to segregate or set aside
any funds or other property for the purpose of paying any portion of an award.
No Participant, beneficiary or other person shall have any right, title or
interest in any amount awarded under the Plan prior to the payment of such award
to him or her. A Participant’s rights to a Financial Award under this Plan are
no greater than those of unsecured general creditors of the Company.
C.    By participating in the Plan, each Participant hereunder shall consent to
the holding and processing of personal information provided by such Participant
to the Company, any affiliate of the Company, trustee or third party service
provider, for all purposes relating to the operation of the Plan. These include,
but are not limited to: (i) administering and maintaining Participant records;
(ii) providing information to the Company, its affiliates, trustees of any
employee benefit trust, registrars, brokers or third party administrators of the
Plan; (iii) providing information to future purchasers or merger partners of the
Company or any of its affiliates, or the business in which the Participant
works; and (iv) transferring information about the Participant to any country or
territory that may not provide the same protection for the information as the
Participant’s home country.






--------------------------------------------------------------------------------



D.    This Plan is governed by the laws of the State of New York and as such
will be construed under and in accordance with the laws of the State of New York
without regard to conflicts of law.








    
 
 
 
 
 
Chief Executive Officer
 
Date
 
American Railcar Industries, Inc.
 
 









--------------------------------------------------------------------------------


EXHIBIT A


FINANCIAL PERFORMANCE FACTOR


 
 
 
 
 
 
% of Target Achieved
 
Financial Performance as a % of Target
 
 
 
 
 
 
 
Less than 90%
 
0%
 
 
90%
 
70%
 
 
91%
 
73%
 
 
92%
 
76%
 
 
93%
 
79%
 
 
94%
 
82%
 
 
95%
 
85%
 
 
96%
 
88%
 
 
97%
 
91%
 
 
98%
 
94%
 
 
99%
 
97%
 
 
100%
 
100%
 
 
101%
 
102%
 
 
102%
 
104%
 
 
103%
 
106%
 
 
104%
 
108%
 
 
105%
 
110%
 
 
106%
 
112%
 
 
107%
 
114%
 
 
108%
 
116%
 
 
109%
 
118%
 
 
110%
 
120%
 
 
111%
 
122%
 
 
112%
 
124%
 
 
113%
 
126%
 
 
114%
 
128%
 
 
115%
 
130%
 
 
116%
 
132%
 
 
117%
 
134%
 
 
118%
 
136%
 
 
119%
 
138%
 
 
120%
 
140%
 
 
121%
 
142%
 
 
122%
 
144%
 
 
123%
 
146%
 
 
124%
 
148%
 
 
125%
 
150%
 







